Citation Nr: 0731495	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for swine flu virus.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.
  

FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has hepatitis B that is related to service.

2.  There is no competent medical evidence showing the 
veteran's diabetes mellitus that is related to service.

3.  There is no competent medical evidence showing the 
veteran has swine flu virus that is related to service.

4.  There is no competent medical evidence showing the 
veteran has gout that is related to service.

5.  There is no competent medical evidence showing the 
veteran has a hearing loss that is related to service.




CONCLUSION OF LAW

1.  Hepatitis B was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).    

3.  Swine flu virus was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2007).   

4.  Gout was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

5.  A hearing loss was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a January 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The January 2004 letter informed the 
veteran what additional information or evidence was needed to 
support his claims, requested that he tell VA about any other 
evidence he wanted VA to get for him and stated that it was 
his responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
government department or agency.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records, non-VA medical 
records and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - hepatitis B

The veteran contends that he has hepatitis B that began in 
service and should be service-connected.  

Service medical records do not reflect treatment for or a 
diagnosis of hepatitis B.  His separation Reports of Medical 
Examination and History do not reflect hepatitis B.  

The only evidence in the claims file that the veteran has 
hepatitis B is a letter to the veteran from the Red Cross 
informing him that the blood he had donated had hepatitis B 
core antibodies and that this merely indicated that the donor 
might have been infected in the past but is now fully 
recovered.  There is no evidence that the veteran has active 
hepatitis B.  There are no post-service medical records 
showing a diagnosis of hepatitis B.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention that he has 
hepatitis B that is related to service.  Without medical 
evidence that proves the existence of a current disability, 
the nexus requirement has not been met.  Grottveit, supra.   
In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for hepatitis B.  Accordingly, the service-
connection claim for hepatitis B is denied.  

Service Connection - diabetes mellitus

The veteran contends that he has diabetes mellitus that began 
in service and should be service-connected.  

Service medical records do not reflect any treatment for or a 
diagnosis of diabetes mellitus while in service.  His 
separation Reports of Medical Examination and History reflect 
do not reflect a diagnosis of diabetes mellitus. 

The first post-service medical record which indicates a 
diagnosis of diabetes mellitus is a VA medical record in July 
2003, which reflects the veteran's reports that he had been 
diagnosed with diabetes mellitus by a private physician 
earlier that month.  There are no records which indicate a 
link between the veteran's diabetes mellitus and service.  

The Board notes that, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, diabetes mellitus shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2007); see also 69 Fed. Reg. 31,882 (June 8, 
2004); 68 Fed. Reg. 59,540-42 (Oct. 6, 2003).  

The veteran served during the Vietnam era and diabetes 
mellitus is a presumptive condition that would warrant 
service connection if the veteran had served in Vietnam.  
However, there is no evidence in the claims file that the 
veteran served in Vietnam, and the veteran has not asserted 
that he did so.  Therefore, service connection would not be 
warranted for diabetes mellitus on a presumptive basis

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his diabetes mellitus and active 
service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for diabetes mellitus.  Accordingly, the 
service-connection claim for a diabetes mellitus is denied.  

Service Connection - swine flu

The veteran contends that he has swine flu virus which is a 
result of service and as such should be service-connected. 

In the present case, there is no record of in-service 
complaints or diagnosis of swine flu virus.  The veteran's 
separation Report of Medical Examination reflects no 
diagnosis or indication of this disorder.  There are no post-
service reports of treatment for or complaints of swine flu 
virus.
 
There is no competent medical evidence showing the veteran 
has a current diagnosis of swine flu virus.  Without medical 
evidence that proves the existence of a current disability, 
the nexus requirement has not been met.  Grottveit, supra.  
In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for swine flu virus.  Accordingly, the service-
connection claim for swine flu virus is denied.  

Service Connection - gout

The veteran contends that he has gout which is a result of 
service and as such should be service-connected. 

In the present case, there is no record of in-service 
complaints or diagnosis of gout.  The veteran's separation 
Report of Medical Examination reflects no diagnosis or 
indication of this disorder.  There are no post-service 
reports of treatment for or complaints of gout.
 
There is no competent medical evidence showing the veteran 
has a current diagnosis of gout.  Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for gout.  Accordingly, the service-connection 
claim for gout is denied.  

Service Connection - hearing loss

The veteran contends that he has a hearing loss that began in 
service and should be service-connected.  

Service medical records do not reflect a hearing loss.  There 
is no evidence of treatment for or a diagnosis of a hearing 
loss in service.  An Audiometric Evaluation performed in 
conjunction with his separation Report of Medical Examination 
shows no indication of a hearing loss upon leaving service.  
In addition, there are no post-service medical records which 
show treatment for or a diagnosis of a hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

There is no competent medical evidence to show that the 
veteran has a current hearing loss.  Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Thus, the preponderance of the 
medical evidence is against service connection for a hearing 
loss and the service-connection claim for a hearing loss is 
denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis B is denied.

Service connection for diabetes mellitus is denied.

Service connection for swine flu virus is denied.

Service connection for gout is denied.

Service connection for hearing loss is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


